Citation Nr: 9918149	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-09 480	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  In an April 9, 
1999, rating decision, the RO granted service connection for 
recurrent right ankle sprain and awarded a rating of 10 
percent, effective from January 21, 1992.

In April 1999, a representative of the Board had advised the 
RO to withhold 20 percent of the past-due benefits which may 
become due to the veteran.  By letter dated May 12, 1999, the 
RO notified the veteran and the attorney representing the 
veteran of the payment of past-due benefits and the referral 
of the file to the Board for a decision concerning the 
attorney's eligibility for payment of a fee for his service 
from the 20 percent of past-due benefits withheld by the RO.  
They were given 30 days within which to submit evidence or 
argument to the Board concerning the payment of attorney 
fees.  In a letter received by the Board in June 1999, the 
attorney stated that neither he nor his client had any 
argument concerning the award of attorney fees.  He alluded 
to an enclosed statement from his client, however there was 
no enclosure.  When contacted later, a representative of his 
office reported that the enclosure had been lost.


FINDINGS OF FACT

1.  A final Board decision was rendered in July 1997 denying 
service connection for residuals of injury to the right foot 
or ankle.

2.  The notice of disagreement which preceded the Board's 
July 1997 decision was received by the RO in April 1992.

3.  The attorney was retained in November 1997 to represent 
the claimant before the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court), prior to the expiration of one 
year from the Board's July 1997 decision.

4.  The attorney filed a March 1998 fee agreement with the 
Board in March 1998.

5.  The fee agreement signed by the parties in March 1998 
provides for direct VA payment to the attorney of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded the veteran, such fee to be paid by VA from past-due 
benefits; it also provides that any award of attorney fees 
for representation before the Court under the Equal Access to 
Justice Act (EAJA) shall not be deducted from the 20 percent 
contingency fee for representation before VA.

6.  Past-due benefits are payable based on the RO's April 9, 
1999, rating decision which granted service connection for 
recurrent right ankle sprain and awarded a 10 percent rating, 
effective from January 21, 1992.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before VA and the Board have been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have not 
been met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1992 rating decision, the RO denied entitlement to 
service connection for a right ankle or foot injury.  This 
denial was appealed to the Board.  The Notice of Disagreement 
which initiated the appeal was received by the RO in April 
1992.  In a July 1997 decision, the Board also denied service 
connection for a right foot or ankle injury.  The claimant 
appealed that decision to the Court.  The Board's July 1997 
decision was vacated and remanded by the Court by an Order 
dated in July 1998.  In October 1998, the Board remanded the 
matter to the RO.  In an April 1999 rating decision, the RO 
granted service connection recurrent right ankle sprain and 
awarded a rating of 10 percent, effective from January 21, 
1992.  Consequently, the veteran became entitled to the 
payment of past-due benefits.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.

It is clear that the statutory and regulatory criteria for 
eligibility for payment of attorney fees from past-due 
benefits resulting from the award of past due benefits are 
met.  The Board issued a final decision in July 1997 denying 
service connection for a residuals of injury to the right 
foot or ankle.  The attorney was retained to represent the 
claimant on the same issue in November 1997.  The NOD that 
preceded this Board's July 1997 decision was received by the 
RO in April 1992.

Although the attorney meets the requirements to charge a fee 
for services before VA concerning the issues that led to the 
payment of past-due benefits, he does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of his fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In this case, the record reflects that the attorney filed the 
March 1998 fee agreement with the Board in March 1998.  Past-
due benefits are payable based on the RO's April 1999 
decision to grant service connection for recurrent right 
ankle sprain and to award a rating of 10 percent effective 
from January 21, 1992.  The benefits were awarded for the 
same matter for which the attorney's representation had been 
retained and in the same matter for which benefits had been 
denied by the by the Board in its final decision dated in 
July 1997.  The fee agreement provides for a contingent fee 
of 20 percent of past due benefits.  However, the fee 
agreement also contains the following provision in paragraph 
2j:

Alternatively, a decision by the U.S. 
Court of Veterans Appeals, in the 
veteran's case may result in that case 
being remanded by the Court to the Board 
of Veterans (sic) Appeals and vacating 
the Board's previous decision.  The 
parties hereto understand that the Client 
may be considered a prevailing party as a 
result of the Court's granting of a 
remand of the case and that there may be 
eligibility for entitlement to Equal 
Access to Justice Act fees under 28 
U.S.C. § 2412(d).  However, the parties 
hereto agree that any Equal Access to 
Justice Act fees awarded by the Court 
shall not be offset against any 
subsequent attorney fees payable by the 
Client from past due benefits under 38 
C.F.R. § 5904(d), because the parties 
have agreed, in paragraph 2e above, that 
this will require additional work before 
the agency in order to secure past due 
benefits.  It is understood that THIS IS 
NOT THE SAME WORK as performed in Court 
to secure the remand to allow for 
readjudication of the 
veteran's claim.

The agreement provides elsewhere, in paragraph 4e, as 
follows:

Client agrees that in the event the Court 
remands veteran's case for readjudication 
by the Department of Veterans Affairs, no 
offset will be made against the 
entitlement paid under the 
Attorney/Client Contingent Fee Contract 
of Attorney's percentage of past-due 
benefits in the amount of the sum of the 
attorney fees awarded by the Cournt (sic) 
under the provisions of EAJA, if there is 
an ultimate successful recovery of past-
due benefits for Client.

The claims file contains a copy of an Order of the Court, 
dated in September 1998, which grants a fee to the attorney 
of $4,385.88 pursuant to the Equal Access to Justice Act 
(EAJA) for his representation of the veteran in his appeal to 
the Court.  The file also contains documentation that the fee 
has been authorized for payment and has been paid.

In a precedent opinion, VA's General Counsel concluded that 
§ 506(c) of the Federal Courts Administration Act of 1992 
(FCAA), Pub. L. No. 102-575 (Oct. 29, 1992) provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the 
claimant's attorney refunds to the claimant the amount of the 
smaller fee."  The attorney must keep only the larger of the 
fees recovered, and must refund the amount of the smaller fee 
to the claimant (in this case, the veteran) in accordance 
with § 506(c) of the FCAA.  The General Counsel also 
concluded that there is no authority for the Board to take 
any action, such as offset of the amount of EAJA fees, to 
ensure that in the event he is awarded EAJA fees and fees 
from past-due benefits he refunds to the claimant the amount 
of the smaller fee.  VAOPGCPREC 12-97  (O.G.C. Prec. 12-97).

The fee agreement between the veteran and the attorney allows 
for payment of a total fee in excess of 20 percent of the 
amount of past-due benefits awarded.  Specifically, it 
provides for a contingency fee of 20 percent of past-due 
benefits plus the amount of any EAJA fee awarded.  The law is 
clear and states that the total fee payable cannot exceed 20 
percent of the total amount of past-due benefits awarded.  As 
the current fee agreement allows for a fee exceeding 20 
percent of the total amount of past-due benefits awarded, the 
fee agreement does not meet the requirement of 38 U.S.C.A. 
§ 5904(d)(1) and 38 C.F.R. § 20.609(h).  Consequently, 
although the attorney may charge a fee for his services in 
this matter, attorney fees may not be paid from past-due 
benefits awarded to the veteran.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


